Case: 19-1957    Document: 35    Page: 1    Filed: 04/08/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           IN RE: C. DOUGLASS THOMAS,
                       Appellant
                ______________________

                        2019-1957
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 11/960,449.
                   ______________________

                   Decided: April 8, 2020
                  ______________________

    C. DOUGLASS THOMAS, TI Law Group, PC, San Jose,
 CA, pro se.

    BRIAN RACILLA, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for appellee
 Andrei Iancu. Also represented by THOMAS W. KRAUSE,
 AMY J. NELSON, FARHEENA YASMEEN RASHEED.
                 ______________________

    Before DYK, SCHALL, and O’MALLEY, Circuit Judges.
 PER CURIAM.
     C. Douglass Thomas appeals a decision of the Patent
 Trial and Appeal Board (“Board”) affirming the examiner’s
 rejection of all pending claims in U.S. Patent Application
 No. 11/960,449 (“’449 application”) under 35 U.S.C. § 101.
Case: 19-1957    Document: 35     Page: 2    Filed: 04/08/2020




 2                                             IN RE: THOMAS




 The ’449 application is titled “Method and User Interface
 for Requesting and Reviewing Notifications Pertaining to
 Publications.” J.A. 36. Independent claim 1 is representa-
 tive of the subject matter at issue on appeal:
     A computer-implemented method for notifying us-
     ers having patents of subsequent publications that
     reference the patents of the users, said computer-
     implemented method comprising:
        identifying a user patent associated with a
        user;
        determining whether one or more subsequent
        publications reference the user patent;
        producing a notification message for the user to
        inform the user of the one or more subsequent
        publications; and
        sending the notification message to the user,
        wherein said identifying, said determining,
        said producing and said sending are performed
        by one or more computing devices,
        wherein said sending comprises transmitting
        the notification message to the user as an elec-
        tronic mail message,
        wherein the notification message comprises an
        active link to a world wide web page containing
        the descriptive information about the one or
        more subsequent publications, and
        wherein the method further comprises:
            determining whether the one or more sub-
            sequent patents are associated with at
            least one notifiee that is one of a plurality
            of previously identified notifiees; and
Case: 19-1957       Document: 35      Page: 3   Filed: 04/08/2020




 IN RE: THOMAS                                                 3



               determining a predetermined authoriza-
               tion type for publication notifications for
               the at least one notifiee; and
            wherein said producing of the notification mes-
            sage includes an indication of the authorization
            type for the at least one notifiee.
 J.A. 27.
     Applying the two-step framework set forth in Alice
 Corp. v. CLS Bank Int’l, 573 U.S. 208 (2014), the Board
 found that the claims are directed to the abstract idea of
 “alerting by notification message notice of a new publica-
 tion indicated as relevant to the notifiee.” J.A. 4–9. The
 Board also found that the claims do not contain an in-
 ventive concept beyond the abstract idea. J.A. 23–24. We
 agree with the Board on both points. We therefore adopt
 the Board’s reasoning in its decision and its decision deny-
 ing rehearing. See J.A. 1–25.
     We have considered Thomas’s arguments on the patent
 eligibility of the claims but find them unpersuasive. The
 decision of the Board is affirmed.
                           AFFIRMED
                              COSTS
     The parties shall bear their own costs.